DETAILED ACTION
The communication dated 7/16/2021 has been entered and fully considered.
Claim 1 has been amended. Claim 3 has been cancelled. Claims 1-2 and 11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered and persuasive, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FAIRY et al. (U.S. PGPUB 2008/0317898) in view of Niewels et al. (U.S. PGPUB 2005/0236725), hereinafter NIEWELS, Babin (U.S. PGPUB 2004/0166189), hereinafter BABIN, and Tabassi et al. (U.S. PGPUB 2015/0202811), hereinafter TABASSI.
Regarding claim 1, FAIRY teaches: A method for producing hollow articles made of injection moulded plastic material by a mould having a die defining a cavity within which a core is inserted (FAIRY teaches a process for inserting a cavity insert (56) into a cavity (52) [0022]), and at least one pair of injectors (FAIRY shows two injectors [Fig. 1]), each injector including a pin valve displaceable between a closing position and an opening position for injecting the pressurized plastic material into a space comprised between the die and the core (FAIRY teaches valve pins (68) that extends through the transverse openings (58) [0025]. FAIRY teaches each valve pin (68) is slideable through a valve disk or valve pin bushing (70) [0026]. FAIRY , comprising: actuating displacement of the pin valve of the or of each of the pair of injectors in a controlled fashion so as to adjust a pressure and a flow rate of the injected plastic material (FAIRY teaches the actuators may be controlled by electric actuation, magnetic actuation or a synchro plate to gang up on several valve pins together [0028]. FAIRY teaches a valve pin (250) extends through the lower portion of each nozzle (224) to control melt flow through a respective mold gate (252) and the valve pins (250) are controlled by actuators [0037].), detecting, during injection, any flexural deflection of the core, and upon detecting flexural deflection of the core, reducing or eliminating such flexural deflection of the core by adjusting at least one among a position, speed, acceleration and stroke of the pin valves so as to adjust the pressure and/or the flow rate of the injected plastic material, wherein in order to detect the flexural deflection of the core, a position of a free end thereof is measured, wherein the injecting of the pressurized plastic material is carried out by the at least one pair of injectors facing the core at opposite sides thereof (FAIRY shows the valve pins are on opposite sides of the cavity insert (56) [0022; Fig. 1]), and wherein the pin valves facing the core at opposite sides thereof are separately controlled and utilized to correct the detected flexural deflection of the core by adjusting, based on the detected flexural deflection, at least one among the position, speed, acceleration and stroke of each pin valve so as to adjust the pressure and/or the flow rate of the injected plastic material.
FAIRY is silent as to: detecting, during injection, any flexural deflection of the core, and upon detecting flexural deflection of the core, reducing or eliminating such flexural deflection of the core by adjusting at least one among a position, speed, acceleration and stroke of the pin valves so as to adjust the pressure and/or the flow rate of the injected plastic material, wherein in order to detect the flexural deflection of the core, a position of a free end thereof is measured, and wherein the pin valves facing the core at opposite sides thereof are separately controlled and utilized to correct the detected flexural deflection of the core by adjusting, based on the detected flexural deflection, at least one among the position, speed, acceleration and stroke of each pin valve so as to adjust the pressure and/or the flow rate of the injected plastic material.
FAIRY is silent as to detecting any flexural deflection of the core. In the same field of endeavor, injection molding, NIEWELS teaches sensor elements (131/110a-h) to detect any shifting of the core during molding [0025; 0031-0032; 0042]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FAIRY, by having sensors to detect core shifting, as suggested by NIEWELS, in order to send signals that correspond to the amount and location of shifting that is occurring, and allow countering measures to substantially correct the core shifting as it occurs [0042].
FAIRY is silent as to the pin valves being separately controlled and utilized to adjust at least one among the position, speed, acceleration and stroke of each pin valve to adjust the pressure and/or flow rate of the injected plastic material. In the same field of endeavor, injection molding, BABIN teaches each runner nozzles includes a valve pin located at least partially in the nozzle melt channel [0015]. The valve pin of each nozzle has a dual function: (1) to open and close the mold gate and (2) to further accurately and individually control the amount of flow delivered by each nozzle in to the mold cavity [0015]. BABIN teaches in order to accurately and individually control the amount of flow delivered by each nozzle into the mold cavity, each valve pin incorporates at least on flow control surface that can be located with accuracy at a desired position with respect to the mold gate inside the nozzle melt channel [0015]. It would have been KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
FAIRY is silent as to correcting the flexural deflection of the core by adjusting at least one among the position, speed, acceleration and stroke to adjust the pressure and/or flow of the injected plastic. In the same field of endeavor, injection molding, TABASSI teaches the concept of adjusting the speed of the injected material on opposite sides of a mold insert to fix flexural deflection of the core [0040], specifically TABASSI teaches that an even divide of molding material between two gates leading to each cavity is not necessary for at least improving core shift (which Examiner is interpreting as flexural deflection of the core) and flow length phenomenon [0040]. TABASSI teaches, for example, if it is determined that bidirectional delivery boxy (315B) delivers a greater among of molding material to gate (109B) of mold cavity (108) in the first column F of the array than to gate (109A) of mold cavity (108) in the last column of array, than the temperature of transfer body (114) associated with gate (109B) of cavity (108) of the first column F of the array can be decreased which will increase the viscosity of molding material therethrough [0048]. Accordingly, the higher viscosity material will alter the balance of molding material flow between tip assembly (130) in gate (109B) and tip assembly (103) with gate (109A) [0048], indicating that TABASSI teaches speed of the flow material is 
Regarding claim 2, NIEWELS further teaches: wherein in order to detect the flexural deflection of the core, one among a deflection of a base of the core, and a pressure of the injected plastic material, or combinations thereof, is also measured (NIEWELS also teaches piezo-electric element (131) that can comprise piezo-electric sensor to detect the pressure caused by injection of the plastic [0025; 0027]. Sensor elements (110a-h) also detect deflection of a base of the core and pressure [0041]. NIEWELS teaches the element (131) senses the compressive load toward the core [0032] and signals are sent to a controller (143) that determines if a command signal should be transmitted for countering the compressive load, for example, adjusting the clamping force, injection pressure or injection rate to alter the conditions in the mold [0032].).
Regarding claim 11, FAIRY teaches: wherein injection is carried out by at least one pair of injectors located at opposite sides with respect to the core (FAIRY shows two injectors located at opposite sides with respect to the core [Fig. 1]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748